Per Curiam.
On September 16, 1968, the district court entered its peremptory writ of mandamus to Frank Marsh, Secretary of State, commanding him to take the necessary steps to place on the ballot in the November 5, 1968, Nebraska general election, the initiative petition proposal seeking a constitutional amendment prohibiting the State of Nebraska from levying an income tax for state purposes, and requiring him to accept and file the initiative petition therefor, and to take the other actions required by the Constitution of the State of Nebraska and Nebraska statutory provisions to assure that said initiative proposal be placed on the ballot.
The matter was advanced for hearing on the docket of this court and was argued and submitted on October 16, 1968.
Now on this 21st day of October 1968, the order of the district court that peremptory writ of mandamus to the Secretary of State be issued and writ allowed is affirmed. Written opinion to be filed on a later date.
Affirmed.